Exhibit 10.4

ORDERLY SALE AGREEMENT

THIS ORDERLY SALE AGREEMENT (this “Agreement”) is made and entered into as of
[•], [•], by and among ViroPharma Incorporated (“Buyer”), a Delaware
corporation, Judson Cooper (“Cooper”) and Joshua Schein (“Schein” and, together
with Cooper, the “Holders” and each individually, a “Holder”).1

Preamble

Buyer, HAE Acquisition Corp., a Delaware corporation (“Sub”), and Lev
Pharmaceuticals, Inc., a Delaware corporation (“Target”), have entered into that
certain Agreement and Plan of Merger, dated as of July 15, 2008 (the “Merger
Agreement”), whereby on the terms and subject to the conditions set forth
therein, Sub will merge with and into Target and Target will become a
wholly-owned subsidiary of the Purchaser (the “Merger”).

As a condition and inducement to Buyer’s willingness to enter into the Merger
Agreement and consummate the Merger, the Holders have agreed, among other
things, subject to the terms of this Agreement, to make an orderly disposition
of Buyer Common Stock received by them as consideration hereunder, as further
provided in this Agreement.

Certain capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for such other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

DISPOSITION OF SHARES

 

1.01 Disposition of Shares.

Each Holder, severally and not jointly, hereby agrees that during any one-month
period, without the prior written consent of Buyer, such Holder shall not offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any shares of Buyer Common Stock acquired by such Holder in the Merger (the
“Securities”), enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of such Securities, whether
any such aforementioned transaction is to be settled by delivery of such
Securities, in cash or otherwise, or publicly disclose the intention to make any
such offer, sale, pledge or disposition, or to enter into any such transaction,
swap, hedge or other arrangement, in each case, that would result in the
transfer of economic, voting or other beneficial ownership of the Securities in
an amount that exceeds 25% of the total number of Securities received by such
Holder in the Merger.

 

1 Draft note: to the extent that Cooper or Schein transfer Target shares as
permitted in the Voting Agreement to transferees (other than charitable trust
transferees who are not required by the terms of the Voting Agreement to execute
the Voting Agreement as a result of such transfer), they will also need to sign
this agreement as a Holder.



--------------------------------------------------------------------------------

1.02 Notice of Disposition.

Each Holder agrees that within five business days of executing any transaction
or taking any other action that is subject to the terms of this Agreement, it
will give notice thereof to Buyer of the transaction and shall provide Buyer in
such notice, reasonable details of any such transaction.

 

1.03 Subject Securities; Exceptions.

Any Securities acquired by the Holder in the open market will not be subject to
this Agreement. A transfer of Securities to a family member or trust or charity
may be made, provided the transferee agrees to be bound in writing by the terms
of this Agreement prior to such transfer and such transfer shall not involve a
disposition for value. In addition, the Holder may transfer Securities or
securities convertible into or exchangeable or exercisable for any Securities
(a) as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein or (b) in
connection with a merger or acquisition of Buyer or in connection with a tender
offer for such Securities.

 

1.04 Authorization of Transfer Agent.

In furtherance of the foregoing, each Holder hereby authorizes Buyer and its
transfer agent and registrar to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Agreement.

ARTICLE II

MISCELLANEOUS

 

2.01 Representations and Warranties of the Holders.

Each of the Holders, severally and not jointly, represents and warrants to Buyer
as follows:

(a) such Holder has all requisite power, legal capacity, right and authority to
enter into this Agreement and to perform his obligations hereunder. This
Agreement has been duly executed and delivered by such Holder and constitutes a
valid and binding agreement of such Holder enforceable against such Holder in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and

(b) the execution, delivery and performance by such Holder of this Agreement do
not require the consent of any other Person, and do not and will not
(a) contravene or constitute a default under or breach or violation of (i) any
Laws of any governmental authority applicable to such Holder or (ii) any
Contract to which such Holder is a party by which any of his properties or
assets are bound, other than defaults that individually or in the aggregate
would not impair the ability of such Holder to perform his obligations under
this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.02 Termination.

This Agreement shall terminate with respect to a Holder on the earlier of six
months after the date hereof or such time as such Holder no longer beneficially
owns any Securities.

 

2.03 Rules of Construction.

This Agreement shall be construed in accordance with the following rules of
construction:

(a) the terms defined in this Agreement include the plural as well as the
singular;

(b) all references in the Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated articles, sections and other
subdivisions of the body of this Agreement;

(c) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; and the words “includes” and “including”
are not limiting.

 

2.04 Expenses.

Each of the parties shall bear and pay all direct costs and expenses incurred by
it or on its behalf in connection with the transactions contemplated hereunder,
including fees and expenses of their own financial or other consultants,
investment bankers, accountants, and counsel.

 

2.05 Entire Agreement.

This Agreement and the documents, instruments and exhibits referred to herein
constitute the entire agreement between the parties with respect to the
transactions contemplated hereunder and supersede all prior arrangements or
understandings with respect thereto, written or oral. Nothing in this Agreement
expressed or implied, is intended to confer upon any Person, other than the
parties or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

2.06 Amendments.

To the extent permitted by Law, this Agreement may be amended by a subsequent
writing signed by each of the parties upon the approval of each of the parties.

 

2.07 Waiver.

Each party shall have the right to waive any Default in the performance of any
term of this Agreement by any other party, to waive or extend the time for the
compliance or fulfillment by any other party of any and all of its obligations
under this Agreement, and to waive any or all of the conditions precedent to the
obligations of such party under this Agreement, except any condition which, if
not satisfied, would result in the violation of any Law. No such waiver shall be
effective unless in writing signed by the party giving such waiver.

The failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right of such party at a later
time to enforce the same or any other provision of this Agreement. No waiver of
any condition or of the breach of any term contained in this Agreement in one or
more instances shall be deemed to be or construed as a further or continuing
waiver of such condition or breach or a waiver of any other condition or of the
breach of any other term of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

2.08 Assignment.

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto (whether by operation of Law or otherwise)
without the prior written consent of the other party. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.

 

2.09 Notices.

All notices or other communications which are required or permitted hereunder
shall be in writing and sufficient if delivered by hand, by facsimile
transmission, by registered or certified mail, postage pre-paid, or by courier
or overnight carrier, to the persons at the addresses set forth below (or at
such other address as may be provided hereunder), and shall be deemed to have
been delivered as of the date so delivered:

Holders:

Judson Cooper

c/o Lev Pharmaceuticals, Inc.

675 Third Avenue, Suite 2200

New York, NY 10017

Facsimile Number: (212) 682-2559

Joshua Schein

c/o Lev Pharmaceuticals, Inc.

675 Third Avenue, Suite 2200

New York, NY 10017

Facsimile Number: (212) 682-2559

Copy to Counsel (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Facsimile Number: (212) 728-9592

Attention: Jeffrey S. Hochman

Becker & Poliakoff, LLP

45 Broadway, 11th Floor

New York, NY 10006

Facsimile Number: (212) 557-0295

Attention: Victor J. DiGioia

 

- 4 -



--------------------------------------------------------------------------------

Buyer:

ViroPharma Incorporated

397 Eagleview Boulevard

Exton, PA 19341

Facsimile Number: (610) 458-7380

Attention: J. Peter Wolf

Copy to Counsel (which shall not constitute notice):

DLA Piper US LLP

6225 Smith Avenue

Baltimore, MD 21209-3600

Facsimile Number: (410) 580-3251

Attention: Howard S. Schwartz

 

2.10 Governing Law.

Regardless of any conflict of law or choice of law principles that might
otherwise apply, the parties agree that this Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of Delaware.
The parties all expressly agree and acknowledge that the State of Delaware has a
reasonable relationship to the parties and/or this Agreement. As to any dispute,
claim, or Litigation arising out of or relating in any way to this Agreement or
the transaction at issue in this Agreement, the parties hereto hereby agree and
consent to be subject to the exclusive jurisdiction of any Delaware state court,
or federal court of the United States of America sitting in Delaware, and any
appellate court from any thereof. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by Law, (a) any objection that it may now or
hereafter have to laying venue of any suit, action or proceeding brought in such
court, (b) any claim that any suit, action or proceeding brought in such court
has been brought in an inconvenient forum, and (c) any defense that it may now
or hereafter have based on lack of personal jurisdiction in such forum.

 

2.11 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.

 

2.12 Captions; Articles and Sections.

The captions contained in this Agreement are for reference purposes only and are
not part of this Agreement. Unless otherwise indicated, all references to
particular Articles or Sections shall mean and refer to the referenced Articles
and Sections of this Agreement.

 

2.13 Interpretations.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party, whether under any rule of construction
or otherwise. No party to this Agreement shall be considered the drafter. The
parties acknowledge and agree that this Agreement has been reviewed, negotiated,
and accepted by all parties and their attorneys and shall be construed and
interpreted according to the ordinary meaning of the words used so as fairly to
accomplish the purposes and intentions of all parties hereto.

 

- 5 -



--------------------------------------------------------------------------------

2.14 Enforcement of Agreement.

Each of the Holders agrees that the violation of any of the covenants or
agreements contained in this Agreement would cause irreparable damage to Buyer
and that Buyer will be entitled to any remedy at law, including damages, and at
equity, including temporary and permanent injunction or injunctions or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

2.15 Waiver of Jury Trial.

Each party acknowledges and agrees that any controversy that may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore each party hereby irrevocably and unconditionally waives any such
right such party may have to a trial by jury in respect of any Litigation,
directly or indirectly, arising out of, or relating to, this Agreement, or the
transactions contemplated by this Agreement. Each party certifies that (a) no
representative, agent or attorney of the other party has represented expressly
or otherwise, that such other party would not, in the event of Litigation, seek
to enforce the foregoing waiver, (b) each party understands and has considered
the implications of this waiver, (c) each party makes this waiver voluntarily,
and (d) each arty as been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 2.15.

 

2.16 Severability.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

“BUYER”

ViroPharma Incorporated,

a Delaware corporation

By:  

 

Name:   Title:   “HOLDERS”

 

Judson Cooper

 

Joshua Schein

 

- 7 -